Citation Nr: 0627086	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left (minor) shoulder with limitation 
of motion, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for a shrapnel wound 
scar of the left anterior shoulder with retained foreign 
body, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1998 and later by the 
Department of Veterans Affairs (VA) Wilmington, Delaware, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The residuals of a shrapnel wound of the left shoulder 
with limitation of motion have not resulted in ankylosis or 
fibrous union of the humerus.

2.  The veteran's shrapnel wound scar of the left anterior 
shoulder with retained foreign body has been manifested by 
pain and tenderness, but has not resulted in functional 
limitation and does not exceed an area of 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
residuals of a shrapnel wound of the left shoulder with 
limitation of motion are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5202 (2005).

2.  The criteria for a rating higher than 10 percent for a 
shrapnel wound scar of the left anterior shoulder with 
retained foreign body have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter specifically 
told the veteran to submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty to assist letter was provided not 
prior to the adjudication of his claim.  However, after he 
was provided the letter he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letter.  The Board also notes that the 
RO provided notice with respect to the effective-date 
elements of the claims, See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


I.  Entitlement To An Increased Rating For Residuals Of A 
Shrapnel Wound
 Of The Left Shoulder With Limitation Of Motion,
 Currently Rated 30 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the veteran's left (minor) shoulder disorder 
under Diagnostic Code 5201, which provides that a if there is 
limitation of the motion of the arm to 25 degrees from the 
side, a 40 percent rating is warranted for the major 
extremity, or a 30 percent rating is warranted for the minor 
extremity.  That particular Diagnostic Code does not provide 
for a rating higher than 30 percent for the minor extremity.  

Under Diagnostic Code 5200, a 40 percent rating may be 
assigned if there is ankylosis of the scapulohumeral 
articulation which is unfavorable.  Alternatively, the 
disorder may be rated under Diagnostic Code 5202, which 
provides that a 40 percent rating is warranted if there is 
fibrous union of the humerus.  A 60 percent rating is 
warranted if there is nonunion of the humerus.  An 80 percent 
rating is warranted for loss of the head of the humerus of 
the major extremity.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the full history of the veteran's 
disabilities.  His service medical records show that in June 
1967 the veteran sustained multiple fragment wounds involving 
the left shoulder, right buttock and left calf.  A record 
dated June 22, 1967 reflects that there was no nerve or 
artery involvement.  A record dated in September 1967 
reflects that there was marked tenderness and hyper 
paresthesia of the left shoulder.  There was a full range of 
motion without pain, but he had pain on superficial 
palpation.  

The veteran filed a claim for service connection for the 
wounds in June 1968.  A VA examination report dated in March 
1970 reflects that the diagnoses included scar, left shoulder 
four inches by one-half inch.  In a decision of May 1970, the 
RO granted service connection for scars, multiple fragments 
wounds, left shoulder, right buttock and back, left calf, 
rated as noncompensably disabling.  

A VA orthopedic examination report dated in November 1973 
reflects that the veteran stated that he had a left shoulder 
shrapnel wound but had essentially no trouble except in cold 
weather.  The pertinent diagnosis was old shrapnel wound left 
shoulder with mild disability.  In a decision of December 
1973, the RO assigned a separate 10 percent rating for 
residuals of shrapnel wound of the left anterior shoulder.  

The RO reduced the rating for the left shoulder wound in a 
decision of July 1982.  That decision was confirmed by the 
Board in October 1983.  

In January 1998, the veteran requested an increased rating 
for the left shoulder disorder.  The RO denied that request 
in a decision of May 1998.  The veteran disagreed and 
perfected this appeal.  In a decision of June 2001, the RO 
assigned a 20 percent rating for residuals of a left shoulder 
shrapnel wound.  The RO also assigned a separate 10 percent 
rating for scars of the left shoulder with retained foreign 
body.  Later, in December 2005, the RO increased the rating 
for the left shoulder wound to 30 percent, while confirming 
the 10 percent rating for the scar.  

During a hearing held in July 1999, the veteran testified 
that he had seen surgeons to evaluate his left shoulder 
disorder, but had been told that surgery would not help.  
They told him that he should continue doing physical therapy.  
He also reported that he had been receiving cortisone 
injections and pain medication.  He said that he had pain in 
the shoulder and could not raise it up and down.  He reported 
that he used to be a mail carrier, but had to switch to a 
position with lighter duties involving selling stamps.  He 
reported that he did everything with his right shoulder.  

Numerous VA medical treatment records shows that the veteran 
has been seen for ongoing treatment of the left shoulder 
disorder.  For example, a VA physical therapy evaluation note 
dated in March 1999 reflects that he appeared to have chronic 
rotator cuff tendinitis, and associated impingement syndrome.  
He was instructed in an exercise program.   

The report of a joints examination conducted by the VA in 
March 2001 reflects that motion of the left shoulder was 
forward flexion to 80 degrees, and abduction to 90 degrees.  
External rotation was to 45 degrees, adduction was to 30 
degrees.  All motions were painful.  The examiner noted that 
an MRI in April 1999 had shown a tear of the supraspinatous 
tendon.  X-rays were reviewed and showed narrowing and spur 
formation at the inferior aspect of the AC joint and widening 
at the superior aspect.  The impressions were (1) chronic 
pain L shoulder due to shrapnel wound; (2) rotator cuff tear 
L shoulder; (3) adhesive capsulitis L shoulder; and (4) 
impingement syndrome L shoulder.  The examiner stated that 
the disorder would cause moderate impairment of function with 
any stressful use of the left shoulder.  

In an examination report addendum dated in January 2005, the 
examiner stated that it was as likely as not that the left 
shoulder adhesive capsulitis may have had some of its origins 
in the shell fragment wound, but that it was unlikely that 
the wound cause the subsequent tendon tear.  

The veteran was afforded another VA examination in November 
2005.  The report shows that the veteran complained of having 
aching pain on a daily basis with a severity of 8 on a scale 
of 10.  He complained of weakness, stiffness, and 
fatigability.  He denied swelling, redness, instability or 
locking.  He denied flare-ups.  He did not use a shoulder 
sling.  He denied dislocation.  He said that he could not 
lift with the left shoulder due to pain.  He denied any 
muscle pain and there was no muscle herniation.  The range of 
motion of the left shoulder was forward flexion from 0 to 30 
degrees.  Left abduction was from 0 to 30 degrees.  Passively 
it was to 45 degrees.  Left external rotation was from 0 to 
10 degrees, and internal rotation was from 0 to 15 degrees.  
He complained of pain throughout the range of motion o the 
left.  The examiner noted that there would be some decreased 
in the range of motion on repetitive use, but the exact 
limitation of motion in degree could not be quantified.  On 
motor strength testing, he had pain inhibition.  The left 
deltoid was 3/5, biceps were 4-/5, triceps were 5/5. and hand 
grasping was 5/5.  Sensation was intact.  The diagnoses were 
(1) chronic left shoulder pain status post shrapnel wound 
injury; (2) healed surgical scar with persistent pain 
complaints; (3) degenerative joint disease left shoulder; (4) 
rotator cuff tear left shoulder.  It was reported that he did 
have severe impairment of left shoulder function due to the 
conditions.  

After reviewing all of the pertinent evidence, the Board 
finds that the residuals of a shrapnel wound of the left 
shoulder with limitation of motion have not resulted in 
ankylosis of the shoulder or fibrous union of the humerus.  
Such findings are not contained in any of the evidence which 
is of record.  Although the VA examinations in January 1998, 
March 2001 and January 2005 showed significantly reduced 
ranges of motion in the shoulder, neither ankylosis nor 
fibrous union was found.  The MRI and X-rays were also 
negative for such findings.  Although there is pain on motion 
which results in some additional impairment, the Board 
concludes that the current 30 percent rating, which 
contemplates limitation of motion to only 25 degrees from the 
side, most nearly approximates the functional limitations of 
the left shoulder, and, accordingly, a rating higher than 30 
percent is not warranted. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected shoulder 
caused him to change jobs.  However, he has not presented any 
objective medical opinion to show that he cannot work because 
of the disorder or that he has lost significant amounts of 
time from work due to the disorder.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

II.  Entitlement To An Increased Rating For A Shrapnel Wound 
Scar Of The Left Anterior Shoulder With Retained Foreign 
Body.

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration. 38 C.F.R. § 
4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

During the hearing held in July 1999, the veteran testified 
that his scar on the shoulder was tender and had been ever 
since his injury in service.  

The report of a scars examination conducted by the VA in 
January 1998 shows that the left shoulder area scar was 10 cm 
long on the anterior aspect of the left shoulder.  The scar 
was 2 cm wide in the widest width at the mid portion.  There 
was no evidence of discharge and no keloid formation.  The 
scar was well healed.  

A VA orthopedic clinic note dated in June 1999 notes that the 
veteran had a well healed scar over the left anterior 
shoulder.  There was extreme tenderness over the old 
incision.  

The report of a VA joints examination dated in March 2001 
shows that on examination there was an 11 cm scar at the 
front of the left shoulder.  The veteran was diffusely tender 
in that area.  The examiner stated that he did not identify 
any neuroma.  The scar was painful to touch.  

The report of a VA examination in November 2005 shows that 
the veteran did have a surgical scar which he complained was 
painful to touch.  On examination, he had a healed oblique 
scar over the anterior aspect of the left shoulder.  It 
measured 12.0 cm.  He did complain of pain on palpation along 
the scar.  There was no adherence or keloid.  There was mild 
depression.  The scar was not unstable.  There was no 
inflammation or edema.  It was slightly hyper-pigmented.  
There were no areas of induration or inflexibility due to the 
scar.  

Based on the foregoing evidence, the Board finds that the 
veteran's left shoulder scar is manifested by symptoms of 
pain and tenderness, but has not resulted in functional 
limitation other than the impairment of the shoulder joint 
already rated separately.  To grant additional compensation 
based on impairment of function would result in impermissible 
pyramiding.  The evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
The Board also finds that the scar does not exceed an area of 
12 square inches (77 square centimeters).  A scar which is, 
at most, 12 centimeters long and 2 centimeters wide would 
cover only 24 square centimeters.  Findings more severe than 
these are not shown in any of the medical evidence.  The 
Board also notes that there is no medial evidence of muscle 
injury so as to warrant rating the disorder under an 
alternative muscle injury code under 38 C.F.R. § 4.73.  In 
this regard, the Board notes that the VA examiner who 
prepared the January 2005 addendum stated that the injury 
included damage involving the deltoid muscle, but the extent 
of damage was unknown.  The VA examiner in January 1998 
stated that there was no subcutaneous tissue loss.  The VA 
examiner in November 2005 stated that it appeared that the 
deltoid muscle was involved, but that there was no muscle 
pain or herniation.  The other examination reports are 
likewise negative for any evidence of any current muscle 
injury residuals.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for a 
left anterior shoulder scar have not been met.  

ORDER

1.  A rating greater than 30 percent for residuals of a 
shrapnel wound of the left shoulder with limitation of motion 
is denied.

2.  A rating greater than 10 percent for a shrapnel wound 
scar of the left anterior shoulder with retained foreign body 
is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


